¶51 (concurring in the dissent) — The majority frames Antoine Surge’s privacy interest as being limited to his identity and, therefore, it holds that article I, section 7 does not apply. The majority is incorrect. Prison officials knew Surge’s identity when he was committed to their custody. Rather than identity, this case involves the nonconsensual taking of Surge’s blood to test his deoxyribonucleic acid (DNA), which unquestionably intrudes on his privacy interest in autonomous decision making under article I, section 7. In re Juveniles A, B, C, D, E, 121 Wn.2d 80, 96-98, 847 P.2d 455 (1993); State v. Curran, 116 Wn.2d 174, 184, 804 P.2d 558 (1991); Robinson v. City of Seattle, 102 Wn. App. 795, 817, 10 P.3d 452 (2000). I write separately to explain the test I would apply to determine whether the State’s intrusion was conducted under authority of law.
Fairhurst, J.
¶52 When the State intrudes on an individual’s autonomous decision making privacy interest under article I, section 7, we must determine whether the intrusion was conducted under authority of law. Robinson, 102 Wn. App. at 813. In a law enforcement context, an intrusion is valid only if the State has a warrant or meets one of the recognized exceptions to the warrant requirement. Id. at 816 (citing State v. Farmer, 116 Wn.2d 414, 429-30, 805 P.2d 200, 812 P.2d 858 (1991)). Outside the law enforcement context, this court applies a two-part, narrowly tailored compelling state interest test to determine whether state intrusions of autonomous decision making privacy interests were conducted under authority of law. See Juveniles, 121 *92Wn.2d at 97-98; Farmer, 116 Wn.2d at 430-31; Robinson, 102 Wn. App. at 816-18. The State must show that it has a compelling interest in intruding on the individual’s privacy interest and that the intrusion was narrowly tailored to achieve that interest. Juveniles, 121 Wn.2d at 97-98. The intrusion in this case is outside the law enforcement context because, although a felon’s DNA is likely to be used by law enforcement for future prosecutions once recorded in the State’s DNA database, the purpose for which it is extracted under RCW 43.43.754 is unrelated to a current criminal prosecution. Therefore, we apply the narrowly tailored compelling state interest test.
¶53 In Juveniles, we found state interest in mandatory human immunodeficiency virus (HIV) testing of juvenile sexual offenders compelling because it “protects society from a communicable disease, safeguards the interests of victims, [and] facilitates the efficient operation of prisons.”15 121 Wn.2d at 97-98. We also found mandatory HIV testing of sexual offenders narrowly tailored because it is “aimed at a high-risk group” and “limits disclosure of test results.” Id. at 98.
¶54 In contrast, the State has not established a compelling state interest or narrow tailoring in this case. State interest in identifying Surge is not compelling because the State already knows his identity. RCW 43.43.754 is not *93narrowly tailored because it is now aimed at all felons, not just certain high-risk offenders. Laws of 2002, ch. 289, § 2; RCW 43.43.754(1). Prior to July 1, 2002, RCW 43.43.754 applied only to adults and juveniles convicted or adjudicated guilty of sexual or violent crimes. Former RCW 43.43.754 (1989). As of July 1, 2002, the statute was extended to apply to adults and juveniles convicted or adjudicated guilty of any felony, stalking under RCW 9A.46.110, harassment under RCW 9A.46.020, or communicating with a minor for immoral purposes under RCW 9.68A.090. RCW 43.43.754(1), (4).
f 55 I would conclude that the State intruded on Surge’s privacy interest in his body and bodily functions and the intrusion was not conducted under authority of law because the State did not have a narrowly tailored compelling interest. I concur in the dissent.

 The majority takes issue with our reliance on Juveniles to analyze Surge’s rights under article I, section 7. It seems to be concerned that (1) because Juveniles does not involve felons, it is not analogous to the facts of this case and (2) the privacy interests discussed in Juveniles are inapplicable because they originate in Fourth Amendment, rather than article I, section 7, jurisprudence. Majority at 78. The fact that Juveniles involved juvenile sex offenders rather than adult felons does not detract from its value as an analogy to this case. Juveniles noted that the fact that the case involved juveniles was of no special relevance because the rights are coextensive with adults. 121 Wn.2d at 97 n.8. Both involve classes of individuals with privacy interests in bodily integrity. Further, Juveniles did not rely solely on the Fourth Amendment jurisprudence in O’Hartigan v. Department of Personnel, 118 Wn.2d 111, 117, 821 P.2d 44 (1991) in assessing privacy interests as the majority claims. See majority at 78 n.7. Juveniles also relied on this court’s article I, section 7 jurisprudence involving freedom to refuse medical treatment. 121 Wn.2d at 97 (citing Farmer, 116 Wn.2d at 429 (citing In re Det. of Schuoler, 106 Wn.2d 500, 506-07, 723 P.2d 1103 (1986); In re Welfare of Colyer, 99 Wn.2d 114, 119-20, 660 P.2d 738 (1983); State v. Meacham, 93 Wn.2d 735, 738, 612 P.2d 795 (1980))).